Title: From James Madison to John Stadler, 18 November 1791
From: Madison, James
To: Stadler, John


Sir
Philada. Novr. 18th. 1791
I have received your letter of the 22d. of October last. On examining its contents I find that of the three grounds of complaint stated, two have no relation to matters within the sphere of Congress. They can be addressed with propriety only to the authority of the State of Virginia. With respect to the third, viz. the deficiency of the continental allowance for your services under a Continental Commission, that indeed is a point on which Congress alone can decide; but as the claim is not a legal but an extra one, as in a variety of instances, extra claims have been refused on account of the difficulty of laying down safe equitable & general rules, and the impossibility of considering every individual case on its own merits; as your claim is moreover of such old date, and is unsupported by the certificate of Genl. Lewis vouching the fact on which your claim rests, I foresee such a certainty of its being rejected, that I have thought it best not to add it to the multitude of unsuccessful applications which go before Congress. This opinion is formed on consultation with others who are perhaps more capable than myself of deciding on the fate it would receive.
The authenticated paper inclosed in your letter could not be received here at all, the account being against the Commonwealth of Virginia. I return it therefore to be made use of as you judge fit. In my hands it could not possibly be of any service to you.
I am sorry Sir to be obliged to give you so unfavorable a prospect of your affair, but in doing otherwise, I should depart from the candour which you have a right to expect from me. I remain Sir Your most: Obedt. hble servt.
Js. Madison Jr.
